BONIN, J.,
dissents in part with reasons.
hi respectfully dissent from the portion of the majority opinion which affirms the one-day penalty imposed by the Commission. In this particular case, the appointing authority imposed a penalty of -five days in the aggregate for three violations. When the Commission decided that the appointing authority had not sustained its burden as to one of the three violations, it should have vacated the penalty and remanded the matter to the appointing authority to impose an appropriate penalty for the two sustained violations. This is so because the penalty to be imposed is first entrusted to the appointing authority and then it is only subject to appropriate review and modification by the Commission (or us). Accordingly, I would vacate the de novo penalty imposed by the Commission and remand the matter to the Commission for it, in turn, to remand to the appointing'authority.